Citation Nr: 1716983	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-12 463	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to May 29, 2015 and in excess of 50 percent as of May 29, 2015 for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2011by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent rating.   The Veteran filed a notice of disagreement received on January 25, 2012.  In September 2016, the RO increased the rating for PTSD to 50 percent, effective May 29, 2015, creating a staged rating as indicated on the title page.


FINDING OF FACT

On November 10, 2016, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran  that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a written statement in November 2016 stating he "is requesting the VA to drop his appeal that [he] filed 01/25/2012."  This was a specific reference to the NOD the Veteran filed appealing the initial rating assigned for his PTSD, the only issue before the Board at this time.  Thus, the Veteran has withdrawn his appeal for entitlement to a higher rating for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


